DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure of the clamping mechanism 112, rotational positioning mechanism, securement mechanism 132, locking mechanism 118, the slidable covering for the spring-arm (page 11, line 2) and the “squeeze” mechanism for the light (page 10, line 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Since the specification and drawings fail to clearly and specifically disclose the structure, disposition and exact structural relationship between the clamping mechanism 112, rotational positioning mechanism, securement mechanism 132, locking mechanism 118 and the “squeeze” mechanism for the light, merely generally disclosing these optional features on pages 9-10 of the specification and in the drawings, the recitations of these elements in the claims is not clearly understood.
Specifically, the structure, configuration and disposition of the clamping mechanism walls, and the rotatable positioning mechanism and locking mechanism and securement mechanism is not sufficiently disclosed in the drawings and specification on page 9, lines 18-22, page 10, lines 1-5, 12-15.  Accordingly, the recitation of these structural elements in the claims cannot be clearly ascertained. 
Applicant is cautioned against the introduction of new matter in the response to this rejection. Since there are many different structural configurations which could provide the claimed functionality, subsequent submission of any specific structure would be considered new matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russo-Amati 2008/0209959 (hereinafter Russo-Amati) in view of Ramadhan 9,968,165 (hereinafter (Ramadhan).
Re Claim 1. (As best understood)
Russo-Amati teaches a key grip device (10; Figs. 1-4) comprising: a device body (12) comprising a first surface and a second surface with the second surface being opposite the first surface, wherein the first surface comprises a planar surface and a raised surface (surface angled upwards at 20; Fig.4); a clamping mechanism (16) operably coupled to a rotatable positioning mechanism (18 rotates 16; para [0019], line 8), the clamping mechanism being configured to retain a position of at least one key (K); wherein rotation of the rotatable positioning mechanism causes the clamping mechanism to move relative to a position of the device body to apply a force to the at least one key to retain the at least one key within a slot of the device body;
a locking mechanism (button switch 20) comprising a depressible button, the locking mechanism being configured to engage a securement mechanism and configured to maintain a position of the clamping mechanism, wherein the locking mechanism has a slidable cover configured to prevent interaction with the locking mechanism; wherein depression of the depressible button disengages or engages the securement mechanism with the rotatable positioning mechanism, and wherein the securement mechanism prevents movement of the clamping mechanism once engaged and permits movement of the clamping mechanism once disengaged (electric circuitry in Fig.3 connecting the switch 20 to the rotatable positioning mechanism 18; para [0037]); and at least one light source (32) contained within the raised surface.
Russo-Amati fails to teach the italicized portion above, wherein the locking mechanism has a slidable cover configured to prevent interaction with the locking mechanism.
Ramadhan clearly teaches the use of a slidable cover (20) for a locking mechanisms button switch (42.44). 
It would have been obvious of one of ordinary skill in the art to modify the button switch (20) of Russo-Amati to have a protective cover as taught by Ramadhan as a well known means of protecting a lock button from being depressed unwittingly. 
Re Claim 2. 
Russo-Amati teaches the device of claim 1 further comprising a gel layer (para [0036], lines 10-12) disposed over a portion of the device body.
Re Claim 3.
Russo-Amati teaches the device of claim 1 wherein the at least one light source (32) is operated via [a] another depressible button (36).
Re Claim 4.
Russo-Amati teaches the device of claim 1 wherein the at least one light source is operated via a squeezable mechanism (para [0026], lines 7-8) such that squeezing the device body a first time causes the at least one light source to emit light and squeezing the body a second time causes the at least one light source to cease to emit the light.
Re Claim 5. (As best understood)
Russo-Amati teaches the device of claim 1 wherein the clamping mechanism (16) comprises at least one clamping wall (16; Fig.3) configured to be raised or lowered to retain the position of the at least one key.
Re Claim 6. (As best understood)
Russo-Amati teaches the device of claim 5 wherein there are two clamping walls (16; Fig.3) and wherein rotation of the rotatable positioning mechanism causes the two clamping walls to raise or lower relative to a position of the device body to secure the at least one key within the slot of the device body.
Re Claim 7. (As best understood)
As discussed above with respect to claim 1, Russo-Amati as modified by Ramadhan teaches a key grip device (10) comprising: a quadrilateral device body (12; Fig.2,3) comprising a first surface (at 24) and a second surface (at 12) with the second surface being opposite the first surface, wherein the first surface comprises a planar surface (at 24) and a rounded raised surface (at 24); a clamping mechanism (16) operably coupled to a rotatable positioning mechanism (18), wherein rotation of the rotatable positioning mechanism causes the clamping mechanism to raise or lower relative to a position of the quadrilateral device body to apply force to a key to retain the key within a slot of the quadrilateral device body; a depressible locking mechanism (20) comprising a depressible button, the depressible locking mechanism being configured to engage a securement mechanism and maintain a position of the clamping mechanism, wherein the locking mechanism has a slidable cover configured to prevent interaction with the locking mechanism; wherein depression of the depressible button disengages or engages the securement mechanism with the rotatable positioning mechanism, and wherein the securement mechanism prevents movement of the clamping mechanism once engaged and permits movement of the clamping mechanism once disengaged and a spring-loaded arm (50; para [0030]) configured to enable a key ring to be coupled to the device; and at least one light source (32) contained within the rounded raised surface (22), wherein the at least one light source is squeezably operated (para [0026], line 7-8).
Re Claim 8. (As best understood)
Russo-Amati teaches the device of claim 9 wherein the depressible locking mechanism (20) is disposed on the second surface (at 12).
Re Claim 9. (As best understood)
Russo-Amati teaches the device of claim 9 wherein the rotatable positioning mechanism (18) is disposed on the second surface (at 12).
Re Claim 10. (As best understood)
As discussed above with respect to claims 1 and 8, Russo-Amati as modified by Ramadhan teaches a key grip device comprising: a quadrilateral device body (12) covered in a gel-based material (para [0036]), the quadrilateral device body comprising a first surface, at least one side surface, and a second surface with the second surface being opposite the first surface, wherein the first surface comprises a planar surface and a rounded raised surface (at 24), with the rounded raised surface being disposed on a first side of the planar surface, and wherein there is at least one slot (28,30) disposed in the at least one side surface; at least one clamping wall (16) operably coupled to a rotatable positioning mechanism (18), wherein rotation of the rotatable positioning mechanism causes the at least one clamping wall to raise or lower relative to a position of the quadrilateral device body to apply a force to a key to retain the key within the at least one slot; a depressible button (20) configured to lock a position of the at least one clamping wall, wherein the depressible button has a slidable cover configured to selectively cover the depressible button thereby preventing interaction with the depressible button; wherein depression of the depressible button disengages or engages a securement mechanism with the rotatable positioning mechanism, and  7S/N: 15/948,244 wherein the securement mechanism prevents movement of the clamping mechanism once engaged and permits movement of the clamping mechanism once disengaged; [and] a spring-loaded arm (50) configured to enable a key ring to be coupled to the key grip device; and at least one light source (32) configured to emit light proximate to the at least one slot.
Re Claim 11. (As best understood)
Russo-Amati as modified by Ramadhan teaches the device of claim 12 further comprising: a slidable covering configured to selectively cover the spring-loaded arm, wherein the slidable covering prevents operation of the spring-loaded arm when covering the spring-loaded arm.
It would have been obvious to one of ordinary skill in the art in view of the teaching of Ramadhan to provide a cover on any manipulatable member to protect against unwanted manipulation or actuation as an obvious matter of design choice.
Re Claim 12. (As best understood)
Russo-Amati teaches the device of claim 12 wherein the at least one light source (32) is operated via another depressible button or a squeeze mechanism.
Re Claim 13. (As best understood)
Russo-Amati teaches the device of claim 12 wherein there are two clamping walls (16). [, with each of the two clamping walls being configured to raise or lower relative to the position of the quadrilateral device body.]
Re Claim 14. (As best understood)
Russo-Amati teaches the device of claim 12 wherein the at least one clamping wall (16) is located within the quadrilateral device body (10).
Re Claim 15. (As best understood)
Russo-Amati teaches the device of claim 12 wherein the at least one light source (32) emits light in the same direction as a key (K) coupled to the device is oriented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the cited prior art key grip housings, especially 4287735, 5232086.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675